DETAILED ACTION
General Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
When responding to this office action, applicants are advised to provide the examiner with line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(II) and Interview Practice for additional details.
Status of claim(s) to be treated in this office action:
Independent: 13.
Withdrawn: 1-12 and 21.
Pending: 13-20.
IDS
Applicant’s IDS(s) submitted on 03/10/2021 and 08/13/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has/have considered by the examiner and made of record. 
Election/Restrictions 
Applicant’s election without traverse of Group III (claims 13-20) in the reply filed on 10/06/2022 is acknowledged.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claim(s) 13-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 5-6 of U.S. Patent No. US 10291397 B2 (“ ’397 Patent”). Although the claims at issue are not identical, they are not patentably distinct from each other as disclosed in the table below.
Instant Application Claim(s)
‘397 Patent Claim(s)
13. An integrated circuit package, comprising: a package substrate; an integrated circuit mounted on the package substrate; and an interposer mounted on the package substrate, wherein the interposer comprises memory configured to cache a configuration bit stream for the integrated circuit.
1. An integrated circuit package, comprising: a package substrate; an interposer mounted on the package substrate; and an integrated circuit die mounted on the interposer, wherein the interposer includes memory that stores configuration data for the integrated circuit die.



Claim(s): 14-17
Claim(s): 5, 6

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by LU (US 20160126291 A1).

Re: Independent Claim 13 (original), LU discloses an integrated circuit package (LU Fig. 2), comprising: 
a package substrate (LU Fig. 2: 190); 
an integrated circuit mounted on the package substrate (LU Fig. 2: 180 carried by interposer 210); and 
an interposer mounted on the package substrate (LU Fig. 2: 210), wherein the interposer comprises memory configured to cache a configuration bit stream for the integrated circuit (LU Fig. 2, 250 and ¶ [0033] “…the resistive memory 250 stores device configuration data.”).
Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under AIA  35 U.S.C. 103 as being unpatentable over LU (US 20160126291 A1) in view of VODRAHALLI (US 20130071969 A1).

Re: Claim 14 (original), LU discloses all the limitations of claim 13 on which this claim depends. LU is silent regarding:
wherein the integrated circuit comprises a decryption circuit configured to decrypt the configuration bit stream.
VODRAHALLI discloses:
wherein the integrated circuit comprises a decryption circuit configured to decrypt the configuration bit stream (VODRAHALLI ¶ [0073] “…one or more of the die may include a variety of types of circuitry, such as… encoders, decoders…”).
LU and VODRAHALLI disclose multi-chip modules. VODRAHALLI in particular discloses and electronic package assembly that explicitly recites including dies with a variety of types of circuitry including encoding/decoding and compression/decompression. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to include a multi-function die taught by VODRAHALLI in the devices taught by LU so that an ASIC (or SoC) can provide some parts of the overall system functions with lower area and power dissipation overhead (albeit with less flexibility), whereas the FPGA provide other parts of the overall system function with increased flexibility, programmability or configurability (see e.g., VODRAHALLI ¶¶ [0071]-[0073).

 Re: Claim 15 (original), LU and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the integrated circuit comprises a decompression circuit configured to decompress the configuration bit stream (VODRAHALLI ¶ [0081] “FPGA 134 may include one or more processors 118… 118 may…such as compression, decompression…”).

Re: Claim 16 (original), LU and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the interposer further comprises a decryption circuit configured to decrypt the configuration bit stream (VODRAHALLI ¶ [0073] “…one or more of the die may include a variety of types of circuitry, such as… encoders, decoders…”).

Re: Claim 17 (original), LU and VODRAHALLI as used in the rejection of claim 14 up above further disclose:
wherein the interposer further comprises a decompression circuit configured to decompress the configuration bit stream (VODRAHALLI ¶ [0081] “FPGA 134 may include one or more processors 118… 118 may…such as compression, decompression…”).

Prior art made of record and not relied upon are considered pertinent to current application disclosure. 
CHANDRASEKAR (US 20180102776 A1) discloses Integrated circuit package i.e. multi-chip package, for use in programmable logic devices and application specific standard products. Uses include but are not limited to programmable arrays logic (PALs), programmable logic arrays (PLAs), field programmable logic arrays (FPGAs), electrically programmable logic devices (EPLDs), electrically erasable programmable logic devices (EEPLDs), logic cell arrays (LCAs), complex programmable logic devices (CPLDs), and field programmable gate arrays.
LU’897 (US 8058897 B1) discloses a method of configuring an integrated circuit (IC) can include receiving configuration data within a master die of the IC. The IC can include the master die and a slave die. A master segment and a slave segment of the configuration data can be determined. The slave segment of the configuration data can be distributed to the slave die of the IC.

Allowable Subject Matter
Claim(s) 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Re: Claim 18 (and dependent claims 19-20), the prior art of record do not disclose or suggest, in combination with all other limitations in the claim:
an auxiliary chip, wherein the memory is operable as a first level of cache for the integrated circuit and wherein the auxiliary chip is operable as a second level of cache for the integrated circuit.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY OJHA whose telephone number is (571)272-8936.  The examiner can normally be reached on M-F, 7:30AM to 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AJAY OJHA/Primary Examiner, Art Unit 2824
ajay.ojha@uspto.gov